Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2019

                                      No. 04-19-00055-CV

                                   CARLO MOTORS INC.,
                                        Appellant

                                                v.

                                  Escillas DE LOS SANTOS,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV05541
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        The clerk’s record has not been filed, but in its motion for extension of time to file a
notice of appeal, Appellant asserts the trial court signed a final judgment on October 18, 2018.
        Assuming the trial court signed the judgment on October 18, 2018, and Appellant timely
filed a motion for new trial, Appellant’s notice of appeal was due on January 16, 2019, see TEX.
R. APP. P. 26.1(a), and a motion for extension of time to file a notice of appeal is due on January
31, 2019, see id. R. 26.3.
       It appears that Appellant filed a notice of appeal in the trial court on January 29, 2019;
Appellant filed a motion for extension of time to file a notice of appeal in this court on the same
day. See id. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying a
motion for extension of time in certain circumstances).
        Assuming the facts as stated above, as required by Rule 26.3, Appellant filed a notice of
appeal in the trial court within fifteen days after the deadline for filing a notice of appeal and
filed in this court a motion for extension of time that complies with Rule 10.5(b). See TEX. R.
APP. P. 26.3.
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court